Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  July 3, 2019                                                                   Bridget M. McCormack,
                                                                                               Chief Justice

  157717                                                                              David F. Viviano,
                                                                                      Chief Justice Pro Tem

                                                                                    Stephen J. Markman
                                                                                         Brian K. Zahra
  _________________________________________                                        Richard H. Bernstein
                                                                                   Elizabeth T. Clement
  In re Application of DETROIT EDISON                                              Megan K. Cavanagh,
  COMPANY re Licensing Rules.                                                                       Justices
  _________________________________________
  ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellant,
  v                                                       SC: 157717
                                                          COA: 332605
                                                          PSC: 00-016020
  MICHIGAN PUBLIC SERVICE COMMISSION,
  TILDEN MINING COMPANY, LC, and EMPIRE
  IRON MINING PARTNERSHIP,
            Appellees,
  and
  DETROIT EDISON COMPANY, INDIANA
  MICHIGAN POWER COMPANY, MICHIGAN
  ELECTRIC & GAS ASSOCIATION, and
  CONSUMERS ENERGY COMPANY,
            Petitioners-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 8, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARKMAN, J. (dissenting).

          I respectfully dissent. This case concerns whether the Court of Appeals correctly
  ruled that the Public Service Commission (PSC) possesses the regulatory power to issue
  an order prohibiting industrial and commercial consumers of electricity in Michigan from
  participating in federally established “wholesale electric markets” for demand-response
  resources during times of peak electricity demand. As simply put as possible, “wholesale
  demand response,” as it is called, “pays consumers for commitments to curtail their use
  of power, so as to curb wholesale rates and prevent grid breakdowns.” Federal Energy
  Regulatory Comm v Electric Power Supply Ass’n, 577 US ___, ___; 136 S. Ct. 760, 769-
  770 (2016). While I hold no particular view at this time as to whether the Court of
  Appeals erred by its thoughtful decision, the issue is one that, in my judgment, merits the
  fullest review of this Court and I would grant leave to address the following concern.
                                                                                          2


       “The [PSC] is a creature of the Legislature and, as such, possesses only those
powers conferred upon it by statute.” Union Carbide Corp v Pub Serv Comm, 431 Mich.
135, 148 (1988). In ruling that the PSC possessed the power to issue its order in this
case, the Court of Appeals cited two statutory provisions, MCL 460.6(1) and MCL
460.54, but applied only MCL 460.6(1). MCL 460.6(1) reads in relevant part:

              The public service commission is vested with complete power and
      jurisdiction to regulate all public utilities in the state except a municipally
      owned utility, the owner of a renewable resource power production facility
      as provided in [MCL 460.6d], and except as otherwise restricted by law.
      The public service commission is vested with the power and jurisdiction to
      regulate all rates, fares, fees, charges, services, rules, conditions of service,
      and all other matters pertaining to the formation, operation, or direction of
      public utilities. The public service commission is further granted the power
      and jurisdiction to hear and pass upon all matters pertaining to, necessary,
      or incident to the regulation of public utilities . . . . [Emphasis added.]

And MCL 460.54 reads in relevant part:
             In addition to the rights, powers and duties vested in and imposed on
      said commission by the preceding section, its jurisdiction shall be deemed
      to extend to and include the control and regulation, including the fixing of
      rates and charges, of all public utilities within this state, producing,
      transmitting, delivering or furnishing steam for heating or power, or gas for
      heating or lighting purposes for the public use.

       I am uncertain whether MCL 460.6(1) or MCL 460.54 confers specific power
upon the PSC. See Consumers Power Co v Pub Serv Comm, 460 Mich. 148, 160 (1999)
(“This Court has consistently held . . . that the broad language of [MCL 460.6] serves as
an outline of the PSC’s jurisdiction, not a grant of specific powers.”); Building Owners &
Managers Ass’n of Metro Detroit v Pub Serv Comm, 424 Mich. 494, 502 (1986)
(describing MCL 460.54 as a “statutory provision[] governing the PSC’s jurisdiction”).
But assuming that MCL 460.6(1) and MCL 460.54 do confer specific power, because the
PSC order affects electricity rates during times of peak demand in Michigan, it could
arguably be deemed within its power to “regulate” and “fix” electricity “rates” under both
MCL 460.6(1) and MCL 460.54. Similarly, because the PSC order places a “condition”
upon a customer’s receipt of electricity-- such receipt is contingent on the customer’s
nonparticipation in the federal markets-- it may also be deemed within PSC’s power to
“regulate . . . conditions of service” under MCL 460.6(1).
                                                                                                                3

        However, I question whether such relatively broad statutory grants of power--
assuming they are, in fact, grants of power-- invest the PSC with the power over what is,
in effect, a private managerial decision on the part of industrial and commercial entities
to reduce electricity consumption in exchange for compensation from the federal markets.
Such an interpretation may additionally suggest that the PSC possesses power over
virtually any conduct on the part of a utility customer that is even incidentally related to,
or that tangentially “affects,” the electricity itself or electricity rates. For instance, the
utilization of solar panels by a customer might well also have a downward effect on
electricity rates because less electricity would obviously be demanded of the power grid
under such circumstances. Yet, a prohibition against customers utilizing solar panels
would seem to exceed the PSC’s considerably more limited grant of statutory power over
“rates” and “conditions of service.” I am concerned that the Legislature did not intend to
authorize the PSC to regulate conduct that is so arguably attenuated from the delivery and
pricing of the electricity itself. Rather, an alternative understanding of MCL 460.6(1) and
MCL 460.54 would seem to be that the Legislature has authorized the PSC, albeit only in
a more direct and limited manner, to regulate the rates and service of electricity.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 3, 2019
       p0702
                                                                              Clerk